DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 31, 2020 has been entered.
 
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-34 and 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea.  The claim(s) is/are directed to the abstract idea of:

Processing a transaction including the steps of:

providing a supply chain management device comprising: 

     a product identifying module and



obtaining an identifier of the at least one operator handling the product;

authenticating at least the at least one operator by using the at least one operator identifying module;

obtaining an identifier of the product using the product identifying module component associated with the transaction device; 

updating a record to associate the identifier of the at least one operator with the identifier of the product; and

cancelling the transaction if the step of obtaining the identifier of the product does not occur within a predefined transaction time interval that is negligible such that the identifier of the product is obtained approximately simultaneously with the step of obtaining the identifier of the at least one operator from both the biometric identifying component and the secondary identifying component such that physical possession of the product by the operator is tracked through a supply chain and inextricably links the operator and the product.


This is considered to be a mental process or certain method of organizing human activity (i.e., a fundamental economic practice which involves processing a transaction in which a product and operator are tracked through the process).  
Regarding independent claims 1, 20, 21, 28, and 30, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., a transaction device and a server) fail to integrate the abstract idea into a practical application.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se fail to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount 
Regarding independent claims 1, 20, 21, 28, and 30, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.  The examiner gives official notice that it is conventional and well-known to use transaction devices and servers for transactions.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the 
To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant (US 2013/0231954) in view of official notice.
	Regarding claims 1, 20, 21, 28, and 30, Bryant discloses a method (and system, device) for processing a transaction (see abstract) including providing a supply chain management device comprising a product identifying module (par. 96, barcode on packet is scanned using Medcart to identify contents) and an operator identifying module having a biometric identifying component and a secondary identifying component (abstract, Figs. 1, 7, par. 90-95, attendants are biometrically authenticated, scanner reads RFID tags at locations to initiate biometric authentication of operator), obtaining an identifier of an operator handling a product (abstract, Fig. 4B, par. 8, 90, 93, 95, attendants are biometrically identified), authenticating at least the operator by 
	The method of Bryant differs from the claimed invention in that the suspension of the transaction is not explicitly shown to be permanent, i.e., a cancellation.
	The examiner gives official notice that it is well-known to cancel transactions under certain circumstances, such as after a failed authentication attempt.  Furthermore, the examiners notes that there are only two possible actions following a 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the current invention to modify the method of Bryant to make the suspension of the transaction permanent, as taught by official notice, because modifying the other teachings with this well-known feature would merely yield predictable results and to provide a means for concluding suspended transactions.
	Regarding claims 2 and 3, the record updating includes storing an operator identifier and transmitting it to a server for storage (par. 60, 61, system logs information about care events and sends it to server for storage, information includes various data about entities involved, medications, times, etc.).  Regarding claim 4, the system uses various means for providing identify information, such as barcodes, RFID tags, and biometric features (par. 52, 61, 62, 96).  It is an obvious matter that any means could be used to provide operator identify information.  Regarding claim 5, operator biometric information is obtained and compared to stored data for authentication (par. 62, biometric palm scanner used for authentication).  Regarding claim 6, the operator supplies the product and the recipient is identified and authenticated (abstract, Figs. 4A-C, par. 93-95, attendant and patient are authenticated, attendant provides medications).  Regarding claim 7, the recipient must be identified within the time interval (Fig. 4A, par. 93, authentications must be performed within time period).  Regarding claim 8, various transaction information is obtained and timed (par. 8, par. 93, transaction is time-stamped, particular information gathered is a matter of design choice).  Regarding claim 9, recipient identifier is obtained from a storage device and authentication includes .       

Response to Arguments
6.	Applicant's arguments filed October 31, 2020 have been fully considered but they are not persuasive.  Applicant argues that the rejections under U.S.C. 101 and 103 are in error and should be withdrawn.  Regarding the rejection under U.S.C. 101, it is asserted that the claims recite hardware associated with operator identification thus they constitute patent eligible subject matter and the claims provide a technological improvement related to enhanced transaction security in identifiers are obtained “nearly simultaneously.”  Regarding the rejection under U.S.C. 103, it is asserted that the prior art fails to show all the recited features of the claimed invention, in particular, the new features added in the current amendment related to linking a product and an operator and tracking the product or the feature of receiving the identifiers of the product and operator “approximately simultaneously.”  Lastly, applicant argues that the examiner’s use of official notice in the rejections is improper and requests an affidavit for support.
	The examiner disagrees and stands by the rejection above which has been revised to address applicant’s arguments and amendments to the claims.  Regarding the rejection under U.S.C. 101, the mentioned hardware components are merely being used in a routine manner as tools to receive and transmit information, thus they do not transform the claims into patent eligible subject matter.  The examiner suggests clearly reciting the hardware components used for receiving identifiers and for performing other steps.  These components should be used in a non-routine manner to help overcome 

Examiner’s Affidavit:
	The examiner has nearly twenty years of examining experience in a variety of technological fields and it is within the examiner’s personal knowledge that prior to the effective filing date of the current invention it was conventional and well-known to use transaction devices and servers for transactions and it was well-known to cancel 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627


/C.R.B/Examiner, Art Unit 3627 




/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627